People v Cruz (2019 NY Slip Op 01671)





People v Cruz


2019 NY Slip Op 01671


Decided on March 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2019

Friedman, J.P., Sweeny, Richter, Oing, Moulton, JJ.


8652 3743/15

[*1]The People of the State of New York, Respondent,
vEdward Cruz, Defendant-Appellant.


Stanley Neustadter, Cardozo Appeals Clinic, New York (Dorea Silverman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Cantarero of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered December 6, 2016, convicting defendant, after a jury trial, of attempted rape in the first degree and sexual abuse in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 18 years to life, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence established that defendant intended to commit rape and that he came dangerously close to doing so (see e.g. People v Jackson, 11 AD3d 369 [1st Dept 2004], lv denied 3 NY3d 757 [2004]; People v Tenden, 232 AD2d 244 [1st Dept 1996], lv denied 89 NY2d 947 [1997]). Defendant chased the victim, knocked her down, crouched over her, grabbed her breasts and buttocks, and pulled down his pants. Under these circumstances, the absence of an explicit demand for sex does not undermine a finding of attempted rape. Defendant's arguments concerning the sexual abuse conviction are likewise unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2019
CLERK